Citation Nr: 1409912	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  02-01 952	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for post-operative residuals of torn ligaments and cartilage of the right knee.

2.  Entitlement to an increased rating greater than 10 percent prior to June 19, 1998, for traumatic arthritis of the right knee.

3.  Entitlement to an increased rating greater than 20 percent from June 19, 1998 through April 3, 2000, for traumatic arthritis of the right knee.

4.  Entitlement to an increased rating greater than 30 percent from April 4, 2000 through August 6, 2000, for traumatic arthritis of the right knee.

5.  Entitlement to a combined higher rating for the right knee disability on an extraschedular basis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to a rating in excess of 10 percent for the residuals of right knee torn ligaments and cartilage repair with traumatic arthritis.  

In an April 1999 rating decision, the RO continued a 10 percent rating for the post-operative residuals of torn ligaments and cartilage of the right knee, but granted a separate rating for traumatic arthritis of the right knee.  A 10 percent rating was assigned for traumatic arthritis effective from December 7, 1994, and a 20 percent rating was assigned from June 19, 1998.  Although the RO notified the Veteran that the April 1999 rating action constituted a total grant of the benefits sought on appeal, the United States Court of Appeals for Veterans Claims (Court) has held that when higher schedular evaluations are possible after an increased award on appeal the issue of entitlement to an increased rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35(1993).

In a December 2000 rating decision the RO, in pertinent part, granted an increased 40 percent disability rating for traumatic arthritis of the right knee, effective August 7, 2000; continued a 10 percent rating for post-operative residuals of torn ligaments and cartilage of the right knee; and denied entitlement to TDIU.  A February 2002 rating decision continued the assigned 40 percent rating for traumatic arthritis and "restored" a 20 percent rating for post-operative residuals of torn ligaments and cartilage of the right knee, effective November 21, 1967.

In a May 2006 decision, the Board denied increased ratings for the Veteran's service-connected right knee disabilities and remanded the issue of entitlement to a TDIU for further development.  Thereafter, the Veteran appealed the Board's denial of his increased rating claims to the Court.  In December 2007, the Court issued a Memorandum Decision vacating and remanding the Veteran's increased rating claims for readjudication based on the Board's misapplication of 38 C.F.R. § 3.321(b)(1) governing extra-schedular ratings.  Therefore, in January 2009 and June 2010, the Board remanded such increased rating claims as well as the Veteran's claim for a TDIU for additional development.

In a May 2012 determination, the Board granted an increased rating of 30 percent for the period from April 4, 2000 through August 6, 2000, for the Veteran's traumatic arthritis of the right knee, but otherwise denied the Veteran's claims.  The Veteran appealed the May 2012 determination to the Court, which in a May 2013 Order granted the parties' motion to remand the issues listed above.

In August 1995 and November 2004, the Veteran testified before Decision Review Officers sitting at the RO and, in March 2006, he testified at a video-conference hearing before the undersigned Veterans Law Judge.  Copies of the transcripts from all the hearings are of record.



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1966 to November 1967.

2.  On January 9, 2014, the Board received notification that the appellant died in August 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


